Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                          DETAILED OFFICE ACTION
                   This Office Action is in response to the papers filed on 04 May 2022.

CLAIMS UNDER EXAMINATION
Claims 39-78 are pending. Claims 39-40, 44-51 and 53-78 have been examined on their merits. Claims 41-43 and 52 are withdrawn because they are directed to non-elected species.
                                                         PRIORITY
The Applicant claims priority to Provisional Application 61/266661, filed on 04 December 2009.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.

NEW REJECTIONS
The arguments made in the response filed on 04 May 2022 are acknowledged. The Applicant has amended the independent claims to overcome the teachings of Lu (2007). New grounds of rejections have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 39-40, 44-49, 51, 53-66, 68-73 and 75-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spanholtz et al. (Methods and Means For Stem Cell Proliferation And Subsequent Generation And Expansion Of Progenitor Cells, As Well As production of Effector Cells As Clinical Therapeutics. WO 2007/037682 05 April 2007) in view of Rajesh et al. (Differentiation of Pluripotent Cells (US2010/0279403 with benefit of Provisional Application 61/156304 filed on 27 February 2009) as evidenced by Westenfelder et al. (Stem-cell, precursor cell, or target cell-based treatment of multiorgan failure and renal dysfunction. US 2007/0178071) and Xiong et al. (previously cited; Molecular and Developmental Biology of Hemangioblast. Dev Dyn. 2008 May; 237(5): 1218–1231).


Spanholtz et al. teach a method for stem cell proliferation and subsequent generation and expansion of progenitor cells, as well as production of effector cells as clinical therapeutics (Abstract). In a preferred embodiment, the art teaches a medium for expansion. The medium comprises thrombopoetin, flt-3 ligand, stem cell factor, G-CSF, GM-CSF, IL-6, MIP-I-a, LIF, VEGF, bFGF, IL-3 and IL-7 (page 5, lines 15-18). Therefore the art teaches culturing in a medium comprising  IL-7, SCF, FL and IL-3.  

In another embodiment the invention provides differentiation media for differentiation into Natural Killer cell progenitors, preferably two media for two steps in differentiation (page 5, lines 19-21). The art teaches a preferred combination of cytokines for the first step in differentiation is TPO, FLT-3L, SCF, IL-7, VEGF, IL-2, GM-CSF, G-CSF, LIF, MIP-I-a and IL-6 (see line 27 of page 5 through first line of page 6). Therefore the art teaches a media comprising IL-7, SCF and FL for differentiation into Natural Killer cell progenitors.

Examiner notes the art does not disclose culturing using feeder cells. Therefore the method is performed under feeder free conditions.


As set forth above, Spanholtz teaches a method for stem cell proliferation and subsequent generation and expansion of progenitor cells. The art teaches treating a Natural Killer cell progenitor with a medium comprising IL-7 and at least two of the cytokines recited in claim 39. Claim 39 recites a step of culturing a hemangioblast under feeder free conditions. As evidenced by Westenfelder et al., a hemangioblast is a subset of hematopoietic stem cells (hence, a stem cell) and a common stem cell for both blood (hence, hematopoietic) and vessel (hence, vascular) cells ([0051]).

While the art teaches a stem cell, Spanholtz does not teach using a hemangioblast as said stem cell/Natural Killer progenitor cell.

Rajesh et al. teach methods for the in vitro maintenance, expansion, culture, and/or differentiation of pluripotent cells, such as human embryonic stem cells (hESC) or induced pluripotent cells (iPSC), into hematopoietic precursor cells or endothelial cells. The pluripotent cells may be maintained and differentiated under defined conditions; thus, the use of mouse feeder cells or serum is not required in certain embodiments for the differentiation of the pluripotent cells into hematopoietic precursor cells or endothelial cells. The resulting hematopoietic precursor cells may be further differentiated into various myeloid or lymphoid lineages. (See Abstract). The art teaches culturing in a first defined media, a second defined media, a third defined media and a fourth defined media to differentiate pluripotent cells into hematopoietic precursor cells or endothelial cells ([0010]). The art teaches culturing in a fifth defined media to promote differentiation of the cells into a particular cell type such as a NK cell (hence, lymphoid lineage) ([0013] [0042]). The media art teaches the media are cultured in a media comprising one or more of IL-7, SCF and IL-2 ([0013]). 
Examiner notes Rajesh teaches formation of aggregates or embryoid bodies to promote differentiation into hematopoietic precursor cells ([0043]). Hematopoietic cells may be generated from embryoid bodies derived from pluripotent cells ([0066]). Pluripotent cells may be allowed to form embryoid bodies as a part of the differentiation process. The formation of "embryoid bodies” (EBs), or clusters of growing cells, in order to induce differentiation generally involves in vitro aggregation of human pluripotent stem cells into EBs and allows for the spontaneous and random differentiation of human pluripotent stem cells into multiple tissue types that represent endoderm, ectoderm, and mesoderm origins. Three-dimensional EBs can thus be used to produce some fraction of hematopoietic cells and endothelial cells ([0067]).

As evidenced by Xiong et al., hemangioblasts exist in human embryonic stem cell (ESC)-derived embryoid bodies (See Abstract). Therefore hemangioblasts are present in the EB bodies taught by Rajesh.

It would have been obvious to use hemangioblasts as the stem cells in the method taught by Spanholtz. One would have been motivated to do so since Spanholtz teaches a method of making NK cells from stem cells and Rajesh teaches embryoid bodies, which inherently contain hemangioblast stem cells (as evidenced by Xiong), can be used to produce NK cells. One would have had a reasonable expectation of success since Spanholtz teaches the use of stem cells and, as evidenced by Westfelder, hemangioblasts are a type of stem cell. One would have expected similar results since both references are directed to methods of making NK cells.  Therefore claim 39 is included is rendered obvious (claim 39). The medium taught by Spanholtz is a basic mixture of DMEM ad HAM-F12 (see page 5, lines 25-26). This it is interpreted to be a liquid medium. Therefore claim 40 is included in this rejection (claim 40). The media also comprises IL-2 and IL-6 (supra). Therefore claim 44 is included in this rejection (claim 44). Spanholtz teaches a second medium comprising IL-7, IL-15, SCF and FL (page 6, lines 10-16). Therefore claim 45 is included in this rejection (claim 45). The second medium taught by Spanholtz is a basic mixture of DMEM ad HAM-F12 (see page 6, lines 15-16). This is interpreted to be a liquid medium. Therefore claim 46 is included in this rejection (claim 46). The use of a hemangioblast in the method taught by Spanholtz is rendered obvious on the grounds set forth above. As set forth above, hemangioblasts are present in embryoid bodies. It would have been obvious to obtain a hemangioblast from a pluripotent stem cell since Rajesh teaches embryoid bodies are differentiated from pluripotent stem cells. Therefore claim 47 is included in this rejection (claim 47). As set forth above, Rajesh teaches embryoid bodies are differentiated from pluripotent stem cells that are either human embryonic stem cells or induced pluripotent stem cells. Therefore claim 48 is included in this rejection (claim 48). Rajesh teaches feeder free conditions (supra). Therefore claim 49 is included in this rejection (claim 49). 

The method of producing NK cells recited in claim 39 is rendered obvious. Because each step is rendered obvious, it follows that the NK cells produced by Spanholtz would be CD56+. Therefore claim 51 is included in this rejection (claim 51).

It would have been obvious to try using serum free conditions for the medium recited in claim 39. One would have been motivated to do so since Spanholtz teaches a method of making NK cells from stem cells and Rajesh teaches NK cells can be produced from stem cells using serum free conditions. Motivation is provided by Rajesh, who teaches the use of defined culture conditions when producing lymphoid cells (e.g., NK cells) for administration to a human patient ([0009]). One would have had a reasonable expectation of success since Rajesh teaches NK cells can be produced using serum free conditions. One would have expected similar results since both references are directed to methods of making NK cells.  Therefore claim 53 is included is rendered obvious (claim 53).

The teachings of Spanholtz as set forth above are reiterated. As set forth above, Spanholtz teaches a method for stem cell proliferation and subsequent generation and expansion of progenitor cells. The art teaches treating a Natural Killer cell progenitor with a medium comprising IL-7, IL-3, SCF and FL.

The art does not teach using a hemangioblast (hence, a precursor) differentiated from a pluripotent stem cells as recited in claim 54 as the stem cell/Natural Killer progenitor cell.

The teachings of Rajesh as set forth above are reiterated. The teachings of each evidentiary reference set forth above are reiterated. Further, Rajesh teaches embryoid bodies are produced from pluripotent stem cells using feeder free growth ([0068]). The art teaches culturing  in an EB differentiation media comprising BMP4, VEGF, FL and FGF-2 ([0069]).

It would have been obvious to use hemangioblasts as the stem cells in the method taught by Spanholtz. One would have been motivated to do so since Spanholtz teaches a method of making NK cells from stem cells and Rajesh teaches embryoid bodies, which inherently contain hemangioblasts (as evidenced by Xiong), can be used to produce NK cells. One would have had a reasonable expectation of success since Spanholtz teaches the use of stem cells and, as evidenced by Westfelder, hemangioblasts are a type of stem cell. It would have been obvious to produce hemangioblasts as claimed since Rajesh teaches the using a differentiation medium comprising BMP4, VEGF and FGF to produce embryoids, which Xiong teaches inherently contain hemangioblasts. One would have expected similar results since both references are directed to methods of making NK cells.  Therefore claim 54 is included is rendered obvious (claim 54).

As set forth above, Rajesh teaches embryoid bodies are differentiated from pluripotent stem cells that are either human embryonic stem cells or induced pluripotent stem cells. Therefore claim 55 is included in this rejection (claim 55).  The method of producing NK cells recited in claim 54 is rendered obvious. Because each step is rendered obvious, it follows that the NK cells produced by Spanholtz would be CD56+. Therefore claim 56 is included in this rejection (claim 56). It would have been obvious to try using serum free conditions for the medium recited in claim 54. One would have been motivated to do so since Spanholtz teaches a method of making NK cells from stem and Rajesh teaches NK cells can be produced from stem cells using serum free conditions. Motivation is provided by Rajesh, who teaches the use of defined culture conditions when producing lymphoid cells (e.g., NK cells) for administration to a human patient ([0009]). One would have had a reasonable expectation of success since Rajesh teaches NK cells can be produced using serum free conditions. One would have expected similar results since both references are directed to methods of making NK cells.  Therefore claim 57 is included is rendered obvious (claim 57).

Spanholtz teaches preferred combination of cytokines for the second step in differentiation is TPO, FLT-3, SCF, IL-7, IL-15, IL-2, GM-CSF, G-CSF,LIF, IL-6, MIP-I-a. Therefore a medium further comprising IL2, IL6 and IL15 is rendered obvious. Therefore claim 58 is included in this rejection (claim 58).

Spanholtz teaches preferred combination of cytokines for the second step in differentiation is TPO, FLT-3, SCF, IL-7, IL-15, IL-2, GM-CSF, G-CSF,LIF, IL-6, MIP-I-a. Therefore a medium further comprising IL7, IL15, SCF and FL is rendered obvious. Therefore claim 60 is included in this rejection (claim 60).

Rajesh teaches the cells produced by EB differentiation can be harvested ([0069]). Therefore claim 61 is included in this rejection (claim 61).

It would have been obvious to use hemangioblasts as the stem cells in the method taught by Spanholtz. One would have been motivated to do so since Spanholtz teaches a method of making NK cells from stem cells and Rajesh teaches embryoid bodies, which inherently contain hemangioblasts (as evidenced by Xiong), can be used to produce NK cells. One would have had a reasonable expectation of success since Spanholtz teaches the use of stem cells and, as evidenced by Westfelder, hemangioblasts are a type of stem cell. It would have been obvious to produce hemangioblasts as claimed since Rajesh teaches the using a differentiation medium comprising VEGF, FL and TPO to produce embryoids, which Xiong teaches inherently contain hemangioblasts. One would have expected similar results since both references are directed to methods of making NK cells.  Therefore claim 62 is included is rendered obvious (claim 62).

As set forth above, Rajesh teaches embryoid bodies are differentiated from pluripotent stem cells that are either human embryonic stem cells or induced pluripotent stem cells. Therefore claims 63-64 are included in this rejection (claims 63-64).  The method of producing NK cells recited in claim 62 is rendered obvious. Because each step is rendered obvious, it follows that the NK cells produced by Spanholtz would be CD56+. Therefore claim 65 is included in this rejection (claim 65). The EB differentiation media taught by Rajesh does not disclose serum. Therefore claim 66 is included in this rejection (claim 66).

Rajesh teaches the cells produced by EB differentiation can be harvested ([0069]). Therefore claim 68 is included in this rejection (claim 68).

Regarding claim 69, the teachings of each of the references set forth above are reiterated. Further, Examiner notes Rajesh teaches the disclosed EB differentiation media can be changed every 4 days. The media comprises BMP4, VEGF, Flt-3L and TPO ([0069]). Therefore the art teaches culturing an embryoid body in a culture media comprising BMP4, VEGF, FL and FGF-2 (bFGF) and in a second media comprising TPO, VEGF and FL.

It would have been obvious to use hemangioblasts as the stem cells in the method taught by Spanholtz. One would have been motivated to do so since Spanholtz teaches a method of making NK cells from stem cells and Rajesh teaches embryoid bodies, which inherently contain hemangioblasts (as evidenced by Xiong), can be used to produce NK cells. One would have had a reasonable expectation of success since Spanholtz teaches the use of stem cells and, as evidenced by Westfelder, hemangioblasts are a type of stem cell. It would have been obvious to produce hemangioblasts as claimed since Rajesh teaches the using a differentiation medium comprising BMP4, VEGF, Flt-3L and TPO and then changing the media to produce embryoids, which Xiong teaches inherently contain hemangioblasts. One would have expected similar results since both references are directed to methods of making NK cells.  Therefore claim 69 is included is rendered obvious (claim 69).

As set forth above, Rajesh teaches embryoid bodies are differentiated from pluripotent stem cells that are either human embryonic stem cells or induced pluripotent stem cells. Therefore claims 70-71 are included in this rejection (claims 70-71).  The method of producing NK cells recited in claim 69 is rendered obvious. Because each step is rendered obvious, it follows that the NK cells produced by Spanholtz would be CD56+. Therefore claim 72 is included in this rejection (claim 72). The EB differentiation media taught by Rajesh does not disclose serum. Therefore claim 73 is included in this rejection (claim 73). Claim 75 is rejected on the same grounds recited in the rejection of claim 69 (claim 75). As set forth above, Rajesh teaches embryoid bodies are differentiated from pluripotent stem cells that are either human embryonic stem cells or induced pluripotent stem cells. Therefore claim 76 is included in this rejection (claim 76).  The method of producing NK cells recited in claim 75 is rendered obvious. Because each step is rendered obvious, it follows that the NK cells produced by Spanholtz would be CD56+. Therefore claim 77 is included in this rejection (claim 77).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 50, 59, 67, 74 and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spanholtz in view of Rajesh as applied to claims 47, 54, 62, 69 and 75 above and further in view of Lu et al. (previously cited; Robust generation of hemangioblastic progenitors from human embryonic stem cells. Regen Med. 2008 Sep;3(5):693-704)


Claims 47, 54, 62, 69 and 75 are rejected on the grounds set forth above. The teachings of Spanholtz and Rajesh are reiterated.

The references do not teach culturing without EPO.
Lu et al. report a method of generating hemangioblast progenitors. The art discloses the following Method (see “Materials and methods, page 694, right column through left column of page 695; emphasis added by Examiner):
Differentiation of hemangioblasts from hESCs
To induce hESCs cultured on MEFs into hemangioblasts, 80–90% confluent plates were dissociated by 0.05% trypsin digestion. To differentiate feeder-free hESCs into hemangioblasts, 85–90% confluent cells were dislodged from the Matrigel matrix using the protocol described earlier. Cells from both conditions were plated on ultra-low dishes (Corning, NY, USA) in Stemline II (Sigma) medium with different doses of BMP-4, VEGF and bFGF as described previously. Half of the medium was replaced after 48 h with fresh medium containing the same cytokines or the same medium plus SCF, FL and Tpo (20 ng/ml, R&D System, Inc., Minneapolis, MN, USA), which depend on different experiment conditions. After 3.5 days, EBs were collected and dissociated by 0.05% trypsin. Single-cell suspensions were obtained by passing the cells through 22-gauge needle and through a 40-µm cell strainer, collected by centrifugation and resuspended in 50–100 µl of Stemline II media. Cells (0.75 × 105 to 1 × 105) were mixed with 2.5 ml of blast colony growth medium (BGM) as previously described [2], plated in ultra-low dishes and incubated at 37°C. Blast colonies derived from both MEF and feeder-free hESCs were observed 3–4 days after plating, followed shortly thereafter by rapid expansion. BCs are defined in the current study as cells obtained from day-6 blast colonies.
Enrichment of hemangioblast precursors
Potential BC precursor surface markers CD31, CD34, KDR, CXCR-4, CD133, ACE, PCLP1, PDGFRα, Tie-2, Nrp-2, Tpo-R and bFGFR-1 were selected for cell enrichment. All antibodies are mouse monoclonal IgG isotype and they are: CD31 and CD34 (Dako Cytomation, Carpinteria, CA, USA), KDR and Tpo-R (R&D Systems, Inc.), CXCR-4 (Abcam Inc., Cambridge, MA, USA), Nrp-2, ACE, PCLP1 and PDGFRα (Santa Cruz Biotechnology), Tie-2 (Cell Signaling Technology, Inc., Danvers, MA, USA), bFGFR-1 (Zymed Laboratories, San Francisco, CA, USA) and CD133 (Miltenyi Biotech, Auburn, CA, USA). Antibody cocktail assembly was performed by EasySep ‘Do-it-Yourself’ Selection Kit (Stem Cell Technologies). Cell suspensions derived from EBs were centrifuged at 1200 rpm for 4 min and resuspended in PBS with 2% FBS/1 mM EDTA buffer at a concentration of 1–2 × 106 cells/100 µl. The cells were mixed with different antibody cocktails for 15 min at room temperature and then incubated with EasySep Nanoparticle at room temperature for 10 additional minutes. Positive selected cells were separated after pouring off supernatant when placing tube with cells in a Magnet holder. Antibody selected positive cells (1 × 105) were mixed with 2.5 ml of BGM and plated for blast colony development.
As set forth above, the art teaches hemangioblast colonies are produced from the single cells found in embryoid bodies. Therefore the EBs are interpreted to contain hemangioblasts. Lu  discloses a media that is used to culture blasts (supra). The art does not teach EPO is required.

It would have been obvious to try culturing without EPO to produce NK cells. One would have been motivated to do so since Rajesh teaches a media for culturing hemangioblasts and Lu teaches EPO is not required in a media for culturing hemangioblasts. Examiner notes Lu is directed to determining the essential components for obtaining hemangioblasts, and emphasizes eliminating expensive factors (page 694, left column, first paragraph). The skilled artisan would try excluding EPO since Lu teaches it is not required for culturing hemangioblasts. One would have had a reasonable expectation of success since Lu teaches hemangioblasts can be successfully obtained from hESCs without EPO. One would have expected similar results since both references generate mesangioblasts from human embryonic stem cells. Therefore claims 50, 59, 67, 74 and 78 are included in this rejection (claims 50, 59, 67, 74 and 78).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653